DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 (“07-26-21 Submission”) has been entered.
In response to a final Office action mailed on 04/26/2021 (“04-26-21 FOA”), the Applicant have amended independent claims 1 and 9, cancelled claims 17-18 and added new claims 19-22 in the 07-26-21 Submission. 
Currently, claims 1-16 and 19-22 are examined as below.
Response to Arguments
Applicant’s amendments to independent claims 1 and 9 have overcome the prior-art rejections as set forth under line item numbers 1-2 in the 04-26-21 FOA.
New references are introduced. New grounds of rejections under 102(a)(2) are provided as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,522,746 B1 to Sundar et al. (“Sundar”).

    PNG
    media_image1.png
    208
    260
    media_image1.png
    Greyscale

Regarding independent claim 19, Sundar in Fig. 1A teaches a magnetic memory device comprising a stacked structure, the stacked structure comprising: 
a first magnetic layer FL (col. 4, ln. 2, free layer FL) having a variable magnetization direction (free layer is a layer with variable magnetization direction1); 
2); and 
a nonmagnetic layer TB1 (col. 4, ln. 3, lower tunnel barrier layer TB1) provided between the first magnetic layer FL and the second magnetic layer PL1 (Fig. 1A), and containing magnesium (Mg) and oxygen (O) (col. 7, ln, 31-34, TB1 is a MgO tunnel barrier layer), 
wherein the nonmagnetic layer TB1 further contains an additive element selected from sulfur (S) and hydrogen (H) (claim 8, the first tunnel layer (i.e., TB1) is doped with S).
Regarding claim 20, Sundar in Fig. 1A further teaches the additive element compensates at least one of a defect and a grain boundary in the nonmagnetic layer TB1 (col. 9, ln. 57-64, dopant of S is introduced in TB1 to fill (i.e., compensate) vacant sites in the lattice. The vacant sites in the TB1 lattice are defect in TB1).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-16 and 21-22 are allowed.
Independent claim 1 is allowed, because the prior art of record, including Moon, Sato and Watanabe, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the additive element is capable of forming a charge compensation pair.
Claims 2-8 are allowed, because they depend from the allowed claim 1.
Independent claim 9 is allowed, because the prior art of record, including Moon, Sato and Watanabe, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, the first additive element and the second additive element form a charge compensation pair.
Claims 10-16 are allowed, because they depend from the allowed claim 9.
	Regarding independent claim 21, US 2013/0249026 A1 to Kitagawa et al. (“Kitagawa”) in Fig. 1 teaches a magnetic memory device comprising a stacked structure, the stacked structure comprising: 
a first magnetic layer 10 (¶ 15, magnetic film 10 has a variable magnetization direction) having a variable magnetization direction; 
a second magnetic layer 11 (¶ 15, magnetic film 11 has an invariable (fixing) magnetization direction) having a fixed magnetization direction; and 
a nonmagnetic layer 12 (¶ 18, nonmagnetic film 12) provided between the first magnetic layer 10 and the second magnetic layer 11 (Fig. 1), and containing magnesium (Mg) and oxygen (O) (¶ 43, MgO), 
wherein: 
the nonmagnetic layer 12 further contains a first additive element (¶ 86-¶ 87), and 
the first additive element is selected from gallium (Ga) (¶ 87).
However, the prior art of record, including Kitagawa, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 21, the nonmagnetic layer further contains a first additive element and a second additive element, and a combination of the first additive element and the second additive element is selected from a combination of gallium (Ga) and nitrogen (N), a combination of nitrogen (N) and fluorine (F), a combination of nitrogen (N) and hydrogen (H), and a combination of hydrogen (H) and fluorine (F).
Therefore, independent claim 21 is allowed.
Claim 22 is allowed, because claim 22 depends from the allowed claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                  

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2017/0236999 A1 by Kim discloses in paragraph 7 that a free layer has a variable magnetization direction and a pinned layer has a fixed magnetization direction.
        2 U.S. Patent Publication No. 2017/0236999 A1 by Kim discloses in paragraph 7 that a free layer has a variable magnetization direction and a pinned layer has a fixed magnetization direction.